      Case 2:20-cv-01453-JCJ Document 18 Filed 07/30/21 Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KAREN O’CONNOR,                              CIVIL ACTION

                  Plaintiff,

             v.
                                             NO.   20-1453
SPEEDWAY SUPERAMERICA LLC,
Individually and d/b/a
SPEEDWAY; and SPEEDWAY LLC,
d/b/a SPEEDWAY #06766,

                  Defendants.


                                MEMORANDUM

Joyner, J.                                                     July 30, 2021

     Presently before the Court are Defendant Speedway LLC’s

(“Speedway”) Motion for Summary Judgment (Doc. No. 10) and

Plaintiff Karen O’Connor’s (“O’Connor”) Response in Opposition

(Doc. No. 11).     Because there are genuine disputes as to

material facts of the case, the Motion is denied.

                          Factual Background

     O’Connor bought a snack on October 30, 2018 at a Speedway

convenience store in Palmyra, Pennsylvania and fell as she

exited the store.    O’Connor alleges in this suit that Defendants

negligently caused her to trip and fall on an uneven floor mat.

                     Subject-Matter Jurisdiction

     This Court has subject-matter jurisdiction under 28 U.S.C.

§ 1332(a)(1).     (Notice of Removal, Doc. No. 1 at 1.)

                                    1
      Case 2:20-cv-01453-JCJ Document 18 Filed 07/30/21 Page 2 of 6



                            Legal Standard

     Courts grant summary judgment when there are no genuine

issues of material fact and the movant is entitled to judgment

as a matter of law.     Erdman v. Nationwide Ins. Co., 582 F.3d

500, 502 (3d Cir. 2009); Fed. R. Civ. P. 56(a).        The Court views

the facts in the light most favorable to the non-moving party

and draws all reasonable inferences in that party's favor.

Burton v. Teleflex Inc., 707 F.3d 417, 425 (3d Cir. 2013).            An

issue of fact is material and genuine when it “affects the

outcome of the suit under the governing law and could lead a

reasonable jury to return a verdict in favor of the nonmoving

party.”   Parkell v. Danberg, 833 F.3d 313, 323 (3d Cir. 2016).

                              Discussion

     As a diversity action, the law of the forum state,

Pennsylvania, applies in this case.      See Erie R. Co. v.

Tompkins, 304 U.S. 64, 58 S. Ct. 817, 82 L. Ed. 1188 (1938);

Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941).

To establish a negligence claim in Pennsylvania, a plaintiff

must prove: (1) a duty or obligation recognized by law; (2) a

breach of that duty; (3) a causal connection between the conduct

and the resulting injury; and (4) actual damages.         Est. of Swift

v. Ne. Hosp. of Philadelphia, 456 Pa. Super. 330, 690 A.2d 719

(1997).   The parties here agree that O’Connor was an invitee at

the time of the fall.    (Mot. for Summ. J. of Def., Speedway LLC,

                                   2
      Case 2:20-cv-01453-JCJ Document 18 Filed 07/30/21 Page 3 of 6



Doc. No. 10 at 4.)    When a dangerous condition causes harm to an

invitee, defendants are liable only if they: (a) knew of or by

the existence of reasonable care would have discovered the

condition and should have realized that it involved an

unreasonable risk of harm to invitees; (b) should have expected

that invitees would not discover or realize the danger, or would

fail to protect themselves against it; and (c) failed to

exercise reasonable care to protect invitees against the danger.

Carrender v. Fitterer, 503 Pa. 178, 469 A.2d 120 (1983).          “[A]n

invitee must prove either the proprietor had a hand in creating

the harmful condition, or he had actual or constructive notice

of such condition.”    Est. of Swift, 456 Pa. Super. at 336.          “If

the plaintiff does not produce a genuine issue of material fact

about the defendant causing the condition or having notice, then

the business did not breach its duty and summary judgment is

appropriate.”   Larkin v. Super Fresh Food Markets, Inc., 291 F.

App'x 483, 484–85 (3d Cir. 2008).

     Here, the parties dispute the existence of a dangerous

condition and whether Speedway created the condition and/or had

actual or constructive notice of the condition.        We agree with

O’Connor that there are genuine issues of material fact as to

the existence of a dangerous condition, whether Speedway caused

the condition, and whether Speedway had actual or constructive

notice of the condition.

                                   3
      Case 2:20-cv-01453-JCJ Document 18 Filed 07/30/21 Page 4 of 6



     The parties disagree on the physical condition of the mat

at the time of the fall.    “The question of what is a dangerous

condition is one of fact which must be answered by the jury”

unless reasonable minds could not differ as to the conclusion.

Slappy-Sutton v. Speedway LLC, 764 F. App'x 271, 272 (3d Cir.

2019) (quoting Finn v. City of Philadelphia, 541 Pa. 596, 664

A.2d 1342, 1345 (1995)).    Speedway relies on the testimony of

employees and store video surveillance to claim that the floor

mat was not a dangerous condition, arguing that the video

unambiguously shows that the mat was flat on the floor.          (Mot.

for Summ. J. of Def., Speedway LLC, Doc. No. 10 at 8.)          O’Connor

in her deposition, however, described the mat as: “bubbled,” not

flat on the ground, “uneven,” and “not straight.”         (Pl.’s Resp.

in Opp’n to Def.’s Mot. for Summ. J., Doc. No. 11, Ex. A at 87,

92-94.)   She described that her right foot became caught on the

mat and it caused her to “fall forward very fast.”         (Id. at 74.)

O’Connor argues that the video and still photographs from the

video confirm her view of the mat as a dangerous condition.

(Id. at 6.)   O’Connor viewed images of the mat during her

deposition and continued to claim that the mat was uneven.            (Id.

at 87.)   The parties’ two opposing views of the mat constitute a

dispute as to existence of a dangerous condition.         Because

reasonable minds could come to different conclusions, a jury



                                   4
         Case 2:20-cv-01453-JCJ Document 18 Filed 07/30/21 Page 5 of 6



should be allowed to analyze the video and the testimony to

determine if the mat presented a dangerous condition.

     There is also a genuine dispute as to whether Defendant

caused the dangerous condition.         O’Connor claims that the

surveillance video shows a Speedway employee moving a trash cart

on the mat in the time leading up to the fall and she alleges

that this could have caused the mat to not sit flat on the

ground.     (Id. at 7.)    Speedway argues that there is no evidence

that employees caused a change in the condition of the mat.

(Mot. for Summ. J. of Def., Speedway LLC, Doc. No. 10 at 2.)

O’Connor, however, has put forward sufficient evidence of

Speedway causing the condition to show a genuine issue for

trial.

     As to Speedway’s actual or constructive notice of the

dangerous condition, there is also a dispute.           Pennsylvania

courts attribute a business with constructive notice of a

dangerous condition when “the condition existed for such a

length of time that in the exercise of reasonable care the owner

should have known of it.”        Moultrey v. Great A & P Tea Co., 281

Pa. Super. 525, 531, 422 A.2d 593 (1980).          Here, it is unclear

how long the condition may have existed before the fall, but in

the time leading up to the fall two Speedway employees walked

over the mat many times, including just sixteen seconds before

the fall.     (Pl.’s Resp. in Opp’n to Def.’s Mot. for Summ. J.,

                                      5
      Case 2:20-cv-01453-JCJ Document 18 Filed 07/30/21 Page 6 of 6



Doc. No. 11 at 8.)   The employees testified that they did not

see anything wrong with the mat and O’Connor, as discussed

above, maintains that it was uneven.       (Id.)   This contradiction

in testimony is an issue of credibility for the jury to decide.

If the jury accepts O’Connor’s description of the mat, a

reasonable jury could decide that the employees walking over the

mat constituted actual or constructive notice.

                              Conclusion

     Sufficient evidence exists to support the claims in this

matter and there are genuine issues of material fact.          For these

reasons, we deny the Motion for Summary Judgment.         An Order

follows.




                                   6
